Citation Nr: 1103095	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-03 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had verified active duty from April 23, 1970 to March 
31, 1976, to include service in Vietnam.  His DD Form 214 shows 
that he also had 16 years, 9 months, and 24 days of active 
service prior to April 23, 1970.  He died in December 2005.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO denied service 
connection for the cause of the Veteran's death.  In January 
2007, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2007, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2008.

In September 2010, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 

During the Board hearing, the appellant and her representative 
submitted additional evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-
connected disability casually shared in producing death; rather, 
a causal connection must be shown.  Id.  

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type II 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Absent affirmative evidence to the contrary, there 
is a presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the Vietnam 
Era (the period beginning on January 9, 1962, and ending on May 
7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) 
(6)(iii).

In this case, the evidence reflects that the Veteran died in 
December 2005.  His death certificate indicates that the 
immediate cause of his death was acute cardiopulmonary failure.  
Chronic respiratory failure and chronic obstructive pulmonary 
disease are listed as underlying causes, and congestive heart 
failure and acute myelocytic leukemia are listed as significant 
conditions contributing to death but not resulting in the 
underlying causes.  At the time of his death, the Veteran had no 
service-connected disabilities.

The appellant and her representative have asserted, in effect, 
that diabetes mellitus caused or contributed substantially to the 
Veteran's death.  A statement from the Veteran's treating 
physician, Vijay Kumar, M.D., reflects that the Veteran had Type 
II diabetes and that Dr. Kumar "suspects" that diabetes, along 
with other conditions (including acute lymphocytic leukemia, 
coronary artery disease, and probably prostate cancer), "added 
to [the Veteran's] demise."  Although the statement from Dr. 
Kumar is insufficient to decide the appellant's claim for service 
connection for the cause of the Veteran's death, inasmuch as it 
is stated in speculative terms and is not supported by rationale, 
it does suggest the possibility of a relationship between the 
Veteran's death and service.  As noted above, Type II diabetes 
mellitus is generally presumed service connected for Veteran's 
who served in Vietnam during the Vietnam era.

In the context of a claim for service connection for the cause of 
a veteran's death, VA's duty to assist requires VA to obtain a 
medical opinion as to the relationship between the veteran's 
death and service unless "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  See also Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008).  In light of the statement from 
Dr. Kumar, the Board finds that a medical opinion is needed to 
resolve the appellant's claim.  Hence, the RO should arrange for 
the claims file to be reviewed by an appropriate physician to 
obtain the desired opinion.

Prior to arranging for such review, to ensure that all due 
process requirements are met, and that the record before the 
physician is complete, the RO should obtain and associate with 
the claims file all outstanding pertinent records.  

During the September 2010 Board hearing, the appellant testified 
that the Veteran had been in receipt of disability benefits from 
the Social Security Administration (SSA).  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The RO should also obtain other Federal records.  During the 
September 2010 hearing, the appellant testified that the Veteran 
received relevant treatment at a military base in Illinois (Scott 
Air Force Base) in 1994.  The evidence also reflects that the 
Veteran received treatment from a Dr. Jameson at the Naval Base 
in Port Hueneme, California around 1995.  Thus, the RO should 
obtain from the above-noted facilities all outstanding records of 
evaluation and/or treatment of the Veteran.  As with the records 
from SSA, the RO should follow the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further, the RO should give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the appellant should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the appellant provide authorization for it to obtain any 
outstanding private medical records, including the complete 
clinical records of treatment from Dr. Kumar.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  As indicated, the RO's adjudication of this claim must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran from Scott Air 
Force Base, in 1994, and the Naval Base in 
Port Hueneme, California, beginning around 
1995.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the appellant 
and her representative a letter requesting 
that the appellant provide information 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  The RO 
should specifically request that the 
appellant provide authorization for it 
to obtain complete clinical records of 
treatment from Dr. Kumar.

The RO should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified-to 
include the complete clinical records 
of treatment from Dr. Kumar-following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the Veteran's entire 
claims file (to include a complete 
copy of this REMAND) to an appropriate 
VA physician for a comprehensive review of 
the record and an opinion  as to the 
relationship, if any, between service or 
service-connected disability and the 
Veteran's death.

Specifically, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 
50 percent or greater probability) that a 
disability of service origin (in 
particular, diabetes mellitus) caused, or 
contributed substantially or materially 
to, the Veteran's death.

In rendering the requested opinion, the 
physician should specifically address the 
likelihood and extent to which the 
Veteran's diabetes mellitus was related to 
his death.  The physician must consider 
and discuss the service treatment records, 
the Veteran's certificate of death, the 
February 2008 opinion from Dr. Kumar, and 
all pertinent medical treatment reports of 
record.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all evidence (to particularly 
include all that added to the claims file 
since the RO's last adjudication of the 
claim) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

